 



Exhibit 10.44
SURRENDER OF LEASE
WHEREAS THE WESTAIM CORPORATION (“Lessor”) and NUCRYST PHARMACEUTICALS CORP.
(“Lessee”) entered into a Memorandum of Lease Agreement dated July 1, 2005 (the”
Original Lease Agreement”) which was amended by Letter Agreement dated
November 14, 2005 (the “First Amending Lease Agreement”), by a second amending
lease agreement dated April 27, 2006 (the “Second Amending Lease Agreement”), by
a third amending lease agreement dated August 8, 2006 (the “Third Amending Lease
Agreement”), and by a fourth amending lease agreement dated April 30, 2007 (the
“Fourth Amending Lease Agreement”), collectively the “Lease Agreement”;
AND WHEREAS the Lessor assigned all of its interest in the Lease Agreement to
Sherritt International Corporation, the purchaser of the lands of which the
Leased Premises form part, by virtue of an Assignment and Assumption of Leases
dated May 7, 2007;
AND WHEREAS pursuant to the Fourth Amending Lease Agreement the parties hereto
wish to confirm the terms under which the Lessee will surrender the 1st Floor
Surrendered Premises;
NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration now exchanged by and
between the parties (the receipt and sufficiency of which consideration is
hereby irrevocably acknowledged by the parties), the parties hereto agree as
follows:
1.     The Lessee hereby surrenders and yields up to the Lessor from June 30,
2007 (the “Effective Date”) any and all interest of the Lessee to the 1st Floor
Surrendered Premises and the Lease Agreement as it pertains to the 1st Floor
Surrendered Premises, and the surrender of the 1st Floor Surrendered Premises is
hereby accepted by the Lessor.
2.     The Lessor hereby accepts the condition of the 1st Floor Surrendered
Premises in the manner in which it was vacated by the Lessee.
3.     From and after the Effective Date, and subject only to section 5 hereof,
the Lessee shall be and is hereby released from all future obligations owing to
the Lessor under the Lease Agreement pertaining to the 1st Floor Surrendered
Premises, including but not limited to obligations to pay Basic Rent and
Additional Rent. Moreover, the Lessee’s obligation to pay its proportionate
share of operating costs of the Complex Common Facilities shall abate according
to square footage of the 1st Floor Surrendered Premises. The Lessee acknowledges
that it will remain liable to the Lessor for payment and performance of all
obligations under the Lease Agreement pertaining to the 1st Floor Surrendered
Premises accruing up to the Effective Date that have not been satisfied or
discharged.
4.     From and after the Effective Date, and subject only to section 5 hereof,
the Lessor shall be and is hereby released from any and all future obligations
under the Lease Agreement pertaining to the 1st Floor Surrendered Premises.
5.     Notwithstanding the surrender of the 1st Floor Surrendered Premises, the
Lessee shall continue to be entitled to retain its server in the server room on
the 1st Floor of the AIMS I Building and have non-exclusive access to, in and
from the server room for all uses incidental to its server until December 31,
2007. The Lessee agrees to exercise its rights hereunder so as to minimize
disruption of the Lessor and any of its lessees that may hereafter occupy the
1st Floor Surrendered Premises.
6.     Except as herein amended, all other provisions, terms and conditions of
the Lease Agreement shall remain the same and in full force and effect.

 



--------------------------------------------------------------------------------



 



7.     All capitalized terms used herein but not defined shall have the meanings
defined therefore in the Lease Agreement.
8.     This Agreement may be executed in one or more counterpart, each of which
shall be deemed to be the original, but all of which together shall constitute
one and the same instrument. Counterparts may be executed either in original or
facsimile form.
IN WITNESS WHEREOF the parties have executed this Agreement by the hands of
their duly authorized officers in that regard, whose signatures alone are
sufficient to bind the parties to the terms hereof, effective the 30th Day of
June, 2007.

                      SHERRITT INTERNATIONAL CORPORATION       NUCRYST
PHARMACEUTICALS CORP.    
 
                   
Per:
  /s/ Cresia Rosichuk for Peter Cordingley       Per:   /s/ Eliot M. Lurier    
 
                   
 
  Name: Cresia Rosichuk           Eliot M. Lurier    
 
  Title: Purchasing Supervisor           Vice President, Finance &
Administration, Chief Financial Officer    
 
                   
 
          Per:   /s/ Carol L. Amelio    
 
                   
 
              Carol L. Amelio    
 
              Vice President, General Counsel & Corporate Secretary    

 